
	
		II
		111th CONGRESS
		1st Session
		S. 851
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Kerry (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the issuance of any lease or
		  other authorization by the Federal Government that authorizes exploration,
		  development, or production of oil or natural gas in any marine national
		  monument or national marine sanctuary or in the fishing grounds known as
		  Georges Bank in the waters of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Georges Bank Preservation
			 Act.
		2.Prohibition on leasing in certain Federal
			 protected areas
			(a)In GeneralNotwithstanding any other provision of
			 Federal law, no lease or other authorization may be issued by the Federal
			 Government that authorizes exploration, development, or production of oil or
			 natural gas in—
				(1)any marine national monument or national
			 marine sanctuary; or
				(2)the fishing grounds known as Georges Bank
			 in the waters of the United States, which is 1 of the largest and most
			 historically important fishing grounds of the United States.
				(b)Identification of Coordinates of Georges
			 BankThe Secretary of
			 Commerce, after publication of public notice and an opportunity for public
			 comment, shall identify the specific coordinates that delineate Georges Bank in
			 the waters of the United States for purposes of subsection (a).
			
